Exhibit 10.5



 

 

Investor Relations Consulting Agreement

 

 

THIS CONSULTING AGREEMENT (“Agreement”) is made this 31st day of August 2018 by
and between OZOP Surgical Corp. (OZSC) (hereinafter referred to as the “Company”
or “OZSC”), and Kingdom Building, Inc. (hereinafter referred collectively as the
“Consultant” or “KBI”).

 

EXPLANATORY STATEMENT

 

The Consultant affirms that it has successfully demonstrated financial and
public relations consulting expertise, and possesses valuable knowledge, and
experience in the areas of business finance and corporate investor/public
relations. The Company believes that the Consultant’s knowledge, expertise and
experience would benefit the Company, and the Company desires to retain the
Consultant to perform consulting services for the Company under this Agreement.

 

NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below, the parties
agree as follows:

 

Consulting Services

 

1.1       KBI agrees that commencing on the 31st day of August 2018, the
Consultant will reasonably be available during regular business hours to advise,
counsel and inform designated officers and employees of the Company as it
relates to financial markets and exchanges, competitors, business acquisitions
and other aspects of or concerning the Company’s business about which KBI has
knowledge or expertise.

 

1.2       KBI shall render services to the Company as an independent contractor,
and not as an employee. All services rendered by KBI on behalf of the Company
shall be performed to the best of KBI’s ability in concert with the overall
business plan of the Company and the goals and objectives of the Company’s
management and Board of Directors, including articulating OZSC’s investment
story and highlights; building and maintaining relationships with supporters of
the stock, including institutional investors and sell-side analysts; increasing
the Company participation in investment conferences focused on medical device
and small-cap companies; achieving a fair market value for the Company’s stock;
and significantly increasing the Company’ s exposure in the financial market.

 

 

I.Scope of Services, Programs and Deliverables

 

KBI will develop, implement, and maintain an ongoing stock market support system
for OZSC with the general objective of expanding awareness in OZSC among
stockbrokers, analysts, small-cap portfolio/fund managers, market makers, and
the appropriate financial & trade publications.


1. INVESTOR RELATONS

A.Complete IR Audit (including full review of the investor and shareholder
database, IR website and all public documentation)

B.Understand the financials and all operating metrics of OZSC in detail,
facilitating interactions with new and current investors.

C.Senior Account Manager and single point of contact for all investors. 
Streamlines all communication and IR functionality.

D.Develop and Update FAQ

E.Create 2-Page Corporate Profile

F.PowerPoint Presentation Updates

G.Review and provide suggestions for IR website

H.MZ Group Investor Welcome Letter

I.Quarterly Conference Call Script and Preparation (starting in August)

J.Press Release Input and Dissemination

K.Facilitate incoming and outgoing investor/shareholder calls.  Screen all
parties before allowing communication with management.

L.Shareholder Database Management

M.Roadshow Management Coaching

N.Roadshows with Detailed Follow-Up

O.Targeted Sell-Side Research and Financial Media Introductions

P.Investor Conference Invites

2. INVESTMENT AWARENESS AND OUTREACH

 

A.Consultant will make introductions to targeted investors worldwide utilizing a
proprietary, robust database:

i.Equity Brokers

ii.Analysts (both generalists and industry specialists)

iii.Portfolio Managers/Institutions

iv.High Net Worth Investors

v.Market Makers

vi.Financial Publications

 

3. FINANCIAL MEDIA RELATIONS

Targeted media relations offer an important segment to the corporate story. KBI
will target media opportunities that highlight OZSC’s strategy, growth
objectives, board of directors, developments and milestones related to its
business. Services include:

 

A.       Targeted media programs

B.       Strategic counsel

C.       Release drafts and media targets

D.       Q&A to support significant corporate developments

F.       Feedback after interviews

 

Trade Magazines & Journals - Investors, business partners, customers, and
business reporters utilize the industry press as a valued source of information.
KBI will raise awareness for OZSC’s business and technologies, and news events
related to growth performance, partnership deals, and significant product
advances in qualified trade magazines and journals.

 

Business & Financial Media – KBI will identify the optimal news, corporate, and
industry trends that will provide angles in the business/financial media and
then actively pursue those opportunities with the appropriate reporter(s).

 

KBI Branded Distribution – Company will be featured in KBI Newsletter which is
distributed eight times per year to over 25,000 investors worldwide.

 

PUBLIC MARKET INSIGHT

 

KBI will counsel and educate the Company’s senior management on the life cycle
of the financial markets and most importantly how the Company is impacted
directly and indirectly by different variables. The Team at KBI leverages its
collective expertise on all aspects of strategic financial, corporate and crisis
communications gain through representing over 200 public companies. KBI will
help the Company set and manage expectations while relaying valuation metrics,
perceptions, and methodologies utilized by investment professionals. This
consulting aspect of KBI’s business is extremely valuable for management to
optimize key opportunities and to avoid pitfalls.

 

As part of its ongoing commitment and partnership with the Company, KBI will
educate the Company’s senior management on the importance of establishing
conservative expectations and how various corporate actions may be perceived and
impact the public market.

 

II.       Agenda

 

Timeline

 

FIRST 30 DAYS

 

 1. Spend adequate time with management to understand the business/growth plan,
    financial forecasts, capital expenditure, and cash flow projections.
 2. Create a two-page Corporate Profile, which clearly articulates OZSC’s
    current business and financial position, as well as its strategy for future
    growth. This is an important marketing piece for investors to quickly learn
    about the company.
 3. Review and update PowerPoint presentation. KBI will utilize proprietary
    research, feedback from conversations and meetings to incorporate and
    improve the Investor PowerPoint and message delivery. UPDATED AT LEAST ONE
    TIME PER QUARTER.
 4. Assist and provide input for all corporate press releases including both
    creation and ongoing revisions. We will assist by providing additional fact
    finding and other market research which will help the context and delivery
    of the message.
 5. Counsel senior management on all aspects of the capital markets and most
    importantly how OZSC is impacted directly and indirectly by different
    economic variables. The goal is to enable management to optimize key
    opportunities and to avoid pitfalls, both of which have long-term positive
    implications.

F.Host Virtual Road Shows for management with goal of having at least 20-25 new
investment professionals joining during each event. Alternate schedules between
these events and traditional Road Shows to continue growing a pipeline of new
and interested investors.

G.Develop initial target list and begin making introductions to investment
professionals and investors while seeding and confirming meetings for upcoming
Road Shows. Practice and refine presentation with management team.

-Target brokers, fund managers, Buy and Sell Side Analysts, and high net worth
investors which follow companies with a similar profile to OZSC

 8. Provide a detailed description of each contact prior to each meeting. During
    the meetings and/or conference calls a member of KBI will be available to
    facilitate the correspondence and assist with due diligence. Management will
    be provided with a summary of feedback including KBI’s suggestions for
    improvements on both the context and delivery of the Company’s story.

 

 

DAYS 30-60

 

A.Target brokerage firms who hold conferences which would be applicable for
OZSC. Establish a goal of having management present in at least 3 new
conferences. These would be non-paid for and have high institutional attendance,
in addition to high net worth investors. Additionally, KBI will seek
opportunities to present to brokers directly at firms for both teach-ins and
small events.

 2. Formalize a Press Release calendar (queue) for coming three months. Create
    and release accordingly to the market and simultaneously to current and
    prospective investors inboxes.
 3. Include OZSC where applicable in interviews with all financial online sites.
    Review and create media target list. Being to make introductions and
    follow-up.
 4. Include OZSC in all presentations where KBI representatives will speak on
    OZSC’s industry topics.
 5. Continue outreach and road shows.

 

 

DAYS 60-90

 

A.Formalize and continually update the database to ensure that all press
releases are e-mailed to all interested professionals.

B.Target newsletter editors and publishers for favorable recommendations. Focus
on Business Publications for appropriate stories on OZSC product roll-out,
unique carrier centric model, and key competitive advantages to investors and
industry players. Follow-up accordingly with all interested parties with a goal
of receiving a new piece of media coverage at least 1x per quarter.

C.Schedule and book out Road Shows.

D.Conduct and host quarterly and annual earnings call. This will include full
script creation, Q&A/FAQ compilation and practice. Incorporate feedback and key
concepts into prepared remarks. Schedule the call, including webcast and
generate a press release to notify shareholders of conference call (it should be
released at least 7 days prior to call date). Call outs to maximize attendance
and gather feedback to improve ongoing public correspondence.

 

 

 

 

ONGOING – These services will be provided ongoing with a summary included in
each quarterly update

 

A.Respond to all investor requests and calls in a timely manner to facilitate
the distribution of corporate information. Focus on educating shareholders, with
the premise that an informed investor will become a longer-term investor.

B.Formalize and continually update the database to ensure that all press
releases are e-mailed to all interested professionals. This includes the input
of notes to keep track of all investor correspondence and reminder calls to all
investor prior to earnings conference calls.

C.Provide consulting services to OZSC management on the public markets

D.Provide progress reports to senior management and evaluate achievements with a
monthly summary of activities and a detailed report every quarter.

 

Many of the above items will occur simultaneously but certain items will have
chronological priority over others. As OZSC grows, KBI will recommend changes to
the Agenda that complement its growth. As the Company continues to execute its
strategic plan by winning new customers and expanding its base of business we
will target an expanded universe of institutional investors. At each stage of
growth, the appropriate approach to the market will be incorporated into the
agenda for optimal results.

 

Assuming that management’s efforts are leading ultimately to success and greater
profitability, the end results of this financial communication and awareness
campaign should be:

 

A.An increase in the number of financial professionals (including brokers,
institutions and analysts) and individual investors well educated and
knowledgeable about OZSC: including senior management, the company’s products,
and its current financial condition & growth opportunities.

B.An increase in the number of articles printed in both trade and financial
publications.

C.An increase in the liquidity of the common stock.

D.An increase in OZSC market capitalization coupled with a broader, more diverse
shareholder base.

E.Suitable and better access to the capital markets, which will facilitate
future acquisitions and working capital needs.

 

III.       Term

 

This Agreement becomes effective upon execution and shall remain effective for a
period of twelve (12) months from that date. After the initial six (6) month
period, this Agreement may be terminated upon sixty (60) days written notice. If
not terminated, this agreement shall continue and will automatically renew every
twelve (12) months unless either party to the other delivers written notice of
termination at least sixty (60) days prior to the end of the then current term.

 

 

 

 

 

 

 

 

IV.       Compensation

 

Cash

 

 

$8,500 per month payable on the 1st day of each month, said amount shall be
deferred until consummation of a debt or equity “Financing”, with a minimum
raise of $1.5 million in gross proceeds. Upon closing of the financing, all
accrued amounts shall be paid in full and the monthly fee will continue through
the life of the contract.

 

Equity

 

The Company will issue 650,000 of shares of restricted common stock of OZSC. All
shares shall be deemed, fully paid for, and non-forfeitable when issued.

 

 

Expense Reimbursement



 

 

Only expenses that would ordinarily be incurred by the Company will be billed
back on a monthly basis. Applicable reimbursements would include: creation,
printing and postage for investor packages, fees for news wire services. Any
packages requiring additional photocopying/ printing will be billed back to the
Company at cost (with no mark-up). Any extraordinary items, such as broker lunch
presentations, air travel, hotel, ground transportation or media campaigns, etc.
shall be paid by the Company, only with Company authorization prior to incurring
any expenses.

 

 

V.       Prior Restriction

 

KBI represents to the Company that it is not subject to, or bound by, any
agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder KBI from performing the
services on behalf of the Company that KBI is herein agreeing to perform.

 

Neither KBI nor any consultant it utilizes in connection with the services
hereunder shall provide any service to, or contract with any direct competitor
of the Company during the Term of this Agreement (including any extensions
thereof) or for a period of ninety (90) days thereafter.

 

 

VI.       Assignment

 

This Agreement is personal to KBI and may not be assigned in any way by KBI
without the prior written consent of the Company. Subject to the foregoing, the
rights and obligations under this Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, legatees, successors and permitted assigns of
KBI and upon the successors and assigns of the Company.

 

 

VII.       Confidentiality

 

Except as required by law or court order, KBI will keep confidential any trade
secrets or confidential or proprietary information of the Company which are now
known to KBI or which hereinafter may become known to KBI and KBI shall not at
any time directly or indirectly disclose or permit to be disclosed any such
information to any person, firm, or corporation or other entity, or use the same
in any way other than in connection with the business of the Company and in any
case only with prior written permission of OZSC. For purposes of this Agreement,
“trade secrets or confidential or proprietary information” includes information
unique to or about the Company including but not limited to its business and is
not known or generally available to the public.

 

 

VIII.        Default

 

 1. Except for a claim or controversy arising under Section VIII of this
    Agreement, any claim or controversy arising under any of the provisions of
    this Agreement shall, at the election of either party hereto, be determined
    by arbitration in California in accordance with the rules of the American
    Arbitration Association. The decision of the Arbitrator shall be binding and
    conclusive upon the parties. Each party shall pay its own costs and expenses
    in any such arbitration. The prevailing party shall be entitled to
    reimbursement of all fees incurred, including attorney, filing, travel and
    anything associated with the arbitration.

 

 2. In the event that KBI commits any material breach of any provision of this
    Agreement, as determined by the Company in good faith, the Company may, by
    injunctive action, compel KBI to comply with, or restrain KBI from
    violating, such provision, and, in addition, and not in the alternative, the
    Company shall be entitled to declare KBI in default hereunder and to
    terminate this Agreement and any further payments hereunder.

 

 3. Since KBI must at all times rely upon the accuracy and completeness of
    information supplied to it by the Company’s officers, directors, agents, and
    employees, the Company agrees to indemnify, hold harmless, and defend KBI,
    its officers, agents, and employees at the Company’s expense, against any
    proceeding or suit which may arise out of and/or be due to any material
    misrepresentation in such information supplied by the Company to KBI (or any
    material omission by the Company that caused such supplied information to be
    materially misleading).

 

 4. KBI agrees to indemnify, hold harmless and defend the Company, its officers,
    directors, employees and agents from and against any and all claims,
    actions, proceedings, losses, liabilities, costs and expenses (including
    without limitation reasonable attorney’s fees) incurred by any of them in
    connection with, as a result of, and or due to any actions or inactions or
    misstatements by KBI, its officers, agents, or employees regarding or on
    behalf of the Company whether as a result of rendering services under this
    agreement or otherwise.

 

 

IX.       Severability and Reformation

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by the
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.

 

 

 

 

 

 

X.       Notices

 

Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express and UPS), (ii) be deemed given when received, and (iii) in the case of
the Company, be mailed to its principal office at OZOP Surgical Corp., 319
Clematis Street, Suite 714, West Palm Beach, FL, USA, 33401; and in the case of
KBI, be mailed to KBI, 572 Hidden Ridge Ct., Encinitas, CA 92024.

 

 

XI.       Miscellaneous

 

 1. This Agreement may not be amended, except by a written instrument signed and
    delivered by each of the parties hereto.
 2. This Agreement constitutes the entire understanding between the parties
    hereto with respect to the subject matter hereof, and all other agreements
    relating to the subject matter hereof are hereby superseded.
 3. This Agreement shall be governed by, and construed in accordance with, the
    laws of the State of California.

 

 

 

 

In Witness Whereof, the parties have executed this Consulting Agreement as of
the day and year first above written.

 

AGREED:　

 

Kingdom Building, Inc. Ozop Surgical Corp.

 

 

By: ____________________________ By: _______________________________

Ted Haberfield, President _______________________________

 

Date: ___________________________ Date: ______________________________

 

 